Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-14-00193-CV

                           IN THE INTEREST OF A.N., a Child

                 From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-PA-01412
                Honorable Charles E. Montemayor, Associate Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED July 23, 2014.


                                              _____________________________
                                              Rebeca C. Martinez, Justice